                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT KANSAS CITY


MARY PAT JOHNSON,                       )
                                        )
           Plaintiff,                   )
                                        )
      vs.                               )                Case No.: 2016-CV22915
                                        )
CITY OF BLUE SPRINGS, MISSOURI, et al., )
                                        )
           Defendants.                  )


                      NOTICE OF REMOVAL TO FEDERAL COURT

To:                    Clerk of the Circuit Court
                       Jackson County Courthouse
                       415 E 12th St.
                       Kansas City, MO 64106

                       and

                       Andrew Protzman
                       Benjamin Stelter-Embry
                       Protzman Law Firm, LLC
                       1100 Main St., Ste. 2430
                       Kansas City, MO 64105
                       Attorneys for Plaintiff

        You are hereby notified that the above-captioned action has been removed from the Circuit

Court of Jackson County, Missouri to the United States District Court for the Western District of

Missouri on the 1st of December, 2020.

        A copy of the Notice of Removal filed in the United States District Court for the Western

District of Missouri is attached hereto as Exhibit 1 pursuant to 28 U.S.C. § 1446(d).



                                                                                   EXHIBIT 1


{O0358832}                               1
             Case 4:20-cv-00949-FJG Document 1-1 Filed 12/01/20 Page 1 of 2
                                      Respectfully submitted,

                                      FISHER, PATTERSON, SAYLER & SMITH, LLP



                                        /s/ David S. Baker
                                      David S. Baker                                  #30347
                                                   th
                                      9393 W. 110 Street, Suite 300
                                      Building 51, Corporate Woods
                                      Overland Park, KS 66210
                                      (913) 339-6757; Fax: (913) 339-6187
                                      DBaker@fpsslaw.com
                                      Attorneys for Defendants City of Blue Springs, Missouri
                                      and Muenz




{O0358832}                               2
             Case 4:20-cv-00949-FJG Document 1-1 Filed 12/01/20 Page 2 of 2
